FOSTER, Circuit Judge.
Appellee brought suit to recover under the Texas *1011Workmen’s Compensation Law (Rev. St. Tex. 1925, art. 8306 et seq.), and was awarded judgment for the sum of $20 per week for a period of 180 weeks. Error is assigned to the refusal of the court to enter judgment, in the form requested, reserving jurisdiction in the court to amend it on the happening of events in the future that would so warrant, in conformity to the Texas law. No other error is assigned.
It is evident that the District Court decided all the issues before it. We are not called upon to consider at this time whether the Workmen’s Compensation Laws of Texas contemplate the amendment of a judgment of a court on the happening of a future event. If they do, a reservation of jurisdiction for that purpose would he unnecessary, and, if not, such a reservation would add nothing to the judgment.
Affirmed.